DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 objected to because of the following informalities: 
In order to ensure clarity, it is suggested to amend “multilayered” to “multilayer” in claim 26, as claim 1 recites “multilayer film”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification states: “However, in the multilayer embodiments of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9, 12, 15-17, 19, 22-24, 26, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a greenhouse screen comprising strips of film material” in line 1, “at least some of said strips comprise a film material in the form of a single- or multilayer polyester film” in lines 4-5, and “said film material has a transparency of at least 93.5%” in line 7. It is unclear if the film material in the form of a single- or multilayer polyester film has a transparency of at least 93.5% or if the greenhouse screen comprises strips of film material having a transparency of at least 93.5% in addition to the film material in the form of a single- or multilayer polyester film. The Examiner will interpret this limitation as the latter being true. In other words, the single- or multilayer polyester film is not required to have a 93.5% transparency.
Claim 4 recites, “wherein the second side of said film material is provided with an anti-reflective coating” in lines 1-2. It is unclear if the anti-reflective coating recited in claim 4 is the same or an additional anti-reflective coating to the anti-reflective coating on the second side recited in claim 1. The Examiner will interpret them as the same.
Claims 15-17 recite, “co-extruded anti-reflective layer” in line 2 of each claim. It is unclear if the co-extruded anti-reflective layer recited in claims 15-17 is the same or an additional anti-reflective layer to the anti-reflective layer on the second side recited in claim 1. The Examiner will interpret the co-extruded anti-reflective layer is the same as the anti-reflective layer recited in claim 1. 
Claim 15 recites, “wherein the film material has a co-extruded anti-reflective layer on top of the base layer” in lines 1-2. There is insufficient antecedent basis for “the base layer” in the claim. It is unclear if the co-extruded anti-reflective layer is on top of the film material. If this is true, it is unclear what side of the film material the co-extruded anti-reflective layer is on. The Examiner will interpret the co-extruded anti-reflective layer is the same as the anti-reflective layer recited in claim 1. Therefore, if an anti-reflective layer is present on a second side of the film, this limitation will be met. 
Claim 17 recites the limitation, “the co-extruded anti-reflective layer comprises a co-monomer in a content of at least 2 mol% but less than 20 mol%, optionally said co-monomer being isophthalic acid (IPA) and is added to the co-extruded anti-reflective layer at a concentration of more than 6 mol% IPA, but less than 23 mol%” in lines 1-4. It is unclear if a co-monomer content of IPA of 21 to 23 mol% would meet this claim as the a co-monomer content of IPA or 6 to 23 mol% is optional and the claim requires a co-monomer content of 2 to 20 mol%. 
Claim 19 recites the limitation, "the co-extruded anti-reflective layer which contains a co-monomer content of more than 6 mol%” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the co-extruded anti-reflective layer recited in claim 19 
Claim 22 recites the limitation, “said film material has a haze of less than 18%” in lines 1-2. It is unclear if the “film material” recited in claim 22 refers to the film material in the form of a single- or multilayer polyester film or film material has a transparency of at least 93.5% recited in claim 1. In other words, does the single- or multilayer polyester film or the film having a transparency of 93.5% possess a haze of less than 18% or does this claim refer to an additional film material in the strips separate from those recited in claim 1?
Claim 23 recites the limitation, "the outer layers" in line 2 and “the layer” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is not clear what is included in the term “outer layers”. It appears the outer layer refers to the outer layers of the multilayer film, however it is not clear. The Examiner will interpret “the outer layer” as “the outer layers of the multilayer film.”
Claim 26 recites the limitation, “the film material is multilayered and contains at least one outer layer wherein the polyester in the at least one outer layer has an isophthalic acid (IPA content of 8-23 wt.% IPA”  in lines 1-3. It is unclear if the film material recited in claim 26 refers to the film material in the form of a single or multilayer polyester film or the entirety of the film material making up the strips. In other words, does this limitation pertain to all of the strips of the greenhouse screen or only the at least some of said strips comprising a film material in the form of a single- or multilayer polyester film? If it pertains to all of the strips, then it is noted the limitation “the polyester” lacks antecedent basis. The Examiner will interpret this limitation as 
Regarding dependent claims 3-4, 6-7, 9, 12, 15-17, 19, 22-24, 26, 29, and 32, these claims do not remedy the deficiencies of parent claims 1, 15-16, and 23,  noted above, and are rejected for the same rationale.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 recites, “the co-extruded anti-reflective layer consists of polyester having a refractive index at a wavelength of 589 nm, of below 1.65” in lines 1-3. This claim fails to further limit the subject matter of the claim upon which it depends since claim 1 recites, “a refractive index at a wavelength of 589 nm that lies below 1.64” in lines 7-8. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 12, 22-24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), taken in view of evidenced provided by K-patents (Refractive Index Measurement Principle). 
Andersson (US 2015/0059239) is cited in the IDS filed 11/28/2018. Zhao (CN 105058934A) is cited in the IDS filed 03/25/2021. Citations to Zhao are found in the machine translation provided by the Examiner.
Regarding claims 1, 4, 6, 12, 23-24, and 29
Andersson teaches a greenhouse screen comprising strips of film material that are interconnected by a yarn framework of transverse threads and longitudinal threads to form a continuous product. See, e.g., Abstract and entire document. Said strips of film material are interconnected by the yarn framework through knitting, warp-knitting, or weaving. Paragraph [0034]. 
Andersson teaches any kind of film material that gives the greenhouse screen desirable properties for use in a greenhouse can be used, such as a polyester film. High light transmission is a desirable property. Paragraphs [0013], [0054], [0059], [0061], and [0097]. 

	Andersson does not explicitly teach the presence of a first anti-reflective coating on a first side of the film and a second anti-reflective coating or an anti-reflective layer on a second side of the film or the transparency of the film. 
	With respect to the difference, Zhao teaches a composite polyester film with high light transmittance having a double-sided coating, wherein the double-sided coating includes a polyurethane and polyacrylate coating. The refractive index of the double-sided coating on both sides of the polyester film is 1.45-1.65 and the total light transmission (i.e., transparency) of the coated polyester film is greater than 94.1%. Paragraphs [0002], [0008-0009], [0011-0012]. (per claim 6)
	While Zhao does not explicitly teach at what wavelength the refractive index is measured, in view of evidence provided by K-patents, the sodium D-line wavelength 589 nm is the standard wavelength used when measuring refractive index. Page 2, lines 15-17. 
per claim 12)
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	As Zhao expressly teaches, the difference between the refractive index of the polyester film and the refractive index of the double-sided coating results in an increased total light transmittance of greater than 94.1%. Further, the double-sided coating has good bonding strength, which makes the preparation of polyester film into optical film for different purposes easier. Paragraphs [0025-0026]. Given the double-sided coating increases transmission, it is clear the double-sided coating is an anti-reflective double-sided coating. 
	Zhao and Andersson are analogous art as they are both drawn to films. 
	In light of the motivation of using the film as taught by Zhao, it therefore would have been obvious to one of ordinary skill in the art to use the double-sided coated polyester film as the film of Andersson, in order to increase light transmittance such that the total light transmittance of the coated polyester film is greater than 94.1% and the refractive index of the anti-reflective coatings is 1.45-1.65, and thereby arrive at the claimed invention. (per claims 4 and 29)
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Given Andersson in view of Zhao teaches a single layer polyester film, the limitations of claims 23-24 are met as they pertain to a multilayer polyester film. 

Regarding claim 22
Given that the material and structure of the polyester film of the Andersson in view of Zhao is substantially identical to the film material as used in the present invention, as set forth above, it is clear that the polyester film of Andersson in view of Zhao would intrinsically have a haze or less than 18%, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 31
Andersson further teaches a part of the material in the film strips and/or the yarn framework melts and will bond to other parts of the yarn framework and film strips (i.e.., the strips are glued onto the yarn network to form a reinforced screen material). Paragraph [0051]. 

Claims 3, 15-17, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), as applied in claim 1 above, and further in view of Lohre et al. (US 2017/0208752) (Lohre). 
Regarding claim 3

With respect to the difference, Lohre teaches a film material for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract and paragraph [0060]. Lohre teaches the thickness of the polyester film is from 13 to 25 microns. Paragraph [0015]. 
As Lohre expressly teaches, if the film thickness is less than 13 μm, the risk of film damage with cracking in the end application in the greenhouse becomes too great, and the mechanical strength of the film is no longer sufficient to accommodate the tensions which occur in the blind in application, without suffering from stretching. Above 40 μm, the film becomes too stiff, and in the opened, raised state, the resulting “film bale” is too large and its shading, accordingly, is excessive. Paragraph [0015]. 
Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of using the thickness of Lohre, it therefore would have been obvious to one of ordinary skill in the art to ensure the thickness of the polyester film of Andersson in view of Zhao is from 13 to 25 microns, in order to minimize risk of cracking, stiffness, excessive shading, while maintaining mechanical strength of the blind in application, and thereby arrive at the claimed invention. 

Regarding claims 15-17 and 26
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach a co-extruded anti-reflective layer. 
With respect to the difference, Lohre teaches a film material comprising a multilayer polyester film for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract, paragraphs [0016] and [0060]. 

As Lohre expressly teaches, the multilayer polyester film comprising 8 to 23 mol% of isophthalic acid is favorable for achieving high transparency. Paragraphs [0038] and [0047].
Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of using multilayer polyester film of Lohre, it therefore would have been obvious to one of ordinary skill in the art to ensure the polyester film of Andersson in view of Zhao comprises outer polyester layers comprising 8 to 23 mol% of isophthalic acid, in order to increase transparency, and thereby arrive at the claimed invention. 
It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Andersson in view of Zhao and Lohre meets the requirements of the claimed product, anti-reflective layer/outer layer, clearly meets the requirements of the present claim.
Alternatively, Lohre further teaches the multi-layer film is co-extruded. Paragraphs [0050-0051]. 

Given that the structure and material of the outer polyester layer of the multilayer film of Andersson in view of Zhao and Lohre is substantially identical to the co-extruded anti-reflective layer as used in the present invention, as set forth above, it is clear that the outer polyester layer of the multilayer film of Andersson in view of Zhao and Lohre would intrinsically have a refractive index at a wavelength of 589 nm, of below 1.65 when measured in the machine direction (MD), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	
Regarding claim 19 
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach the anti-reflective layer comprising an organic UV-stabilizer. 
With respect to the difference, Lohre teaches a film material comprising a multilayer polyester film for use in producing greenhouse blinds by forming a woven fabric comprising strips of the film material and polyester yarn. See, e.g., abstract, paragraphs [0016] and [0060]. 

As Lohre expressly teaches, low UV permeability is achieved form the addition of organic UV stabilizer. Paragraph [0017]. Additionally, adding 2.1% by weight or more an organic UV stabilizer to a layer having an IPA content of greater than 8 mol% compensates for the poorer UV stability. Paragraph [0038]. 
Lohre and Andersson in view of Zhao are analogous art as they are both drawn to film material for use in a greenhouse cover. 
In light of the motivation of including an organic UV stabilizer as taught by Lohre, it therefore would have been obvious to one of ordinary skill in the art to include 0.3 to 3.0 % by weight of an organic UV stabilizer in the outer polyester layers of the multilayer polyester film of Andersson in view of Zhao, in order to achieve low UV permeability and compensate for poor UV stability, and thereby arrive at the claimed invention. 

Claim 22 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0059239) (Andersson) in view of Zhao et al. (CN 105058934A) (Zhao), as applied in claim 1 above, and further in view of Murschall et al. (US 2001/0018476) (Murschall).
Regarding claim 22
Andersson in view of Zhao teaches all of the limitations of claim 1 above, however does not explicitly teach the haze of the film material. 
With respect to the difference, Murschall teaches a polyester film for use in a greenhouse. Paragraphs [0088] and [0091]. The polyester film has a haze of less than 15%. Paragraphs [0013] and [0062]. 

Murschall and Andersson in view of Zhao are analogous art as they are both drawn to film for greenhouse applications. 
In light of the motivation of ensuring the haze is less than 15% as provided by Murschall, it therefore would have been obvious to modify the polyester film of Andersson in view of Zhao such that the polyester film has a haze of less than 15%, in order to attain good optical properties and UV resistance, and thereby arrive at the claimed invention. 

Claims 1 and 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Lohre et al. (US 2017/0208752) (Lohre) in view of Zhao et al. (CN 105058934A) (Zhao) and Andersson et al. (US 2015/0059239) (Andersson), taken in view of evidence provided by Farrar et al. (EP0144948A2) (Farrar).
It is noted that when utilizing Farrar et al. (EP0144948A2), the disclosures of the reference are based on Culbertson et al. (US 4,571,363) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to Farrar are found in Culbertson.
Regarding claims 1 and 7-8
Lohre teaches a biaxially oriented, UV-stabilized polyester film for use in greenhouse blinds. See, e.g., abstract and paragraph [0060]. Lohre teaches for temperate climates, the transparency of the film is at least 83%. Paragraph [0040].
Lohre teaches the polyester film is a multilayer polyester film and both outer layers therein have an IPA content of 8 to 23 mol% in view of achieving high levels of transparency. Paragraphs [0016] and [0047]. 
Applicant’s specification states: “The refractive index at a wavelength of 589, when measured in the machine direction, is below 1.70, such as below 1.65, and ideally below 1.60. 
Given that the structure and material of the outer polyester layer of the multilayer film of Lohre is substantially identical to the anti-reflective layer as used in the present invention, as set forth above, it is clear that the outer polyester layer of the multilayer film of Lohre would intrinsically have a refractive index at a wavelength of 589 nm, of below 1.65 when measured in the machine direction (MD), as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Lohre further teaches in view of transparency, it is favorable to coat the multilayer polyester film on both sides with a material whose refractive index is lower than that of the polyester films. Polyacryaltes are particularly suitable, such as those found in EP-A-0144948. Paragraphs [0016] and [0047]. Lohre teaches an example utilizing a polyacrylate coating from Example 1 of EP0144948. Paragraph [0109]. In view of evidence provided by Farrar, the polyacrylate coating from Example 1 consists of a copolymer of 60% by weight of methyl methacrylate, 35% by weight of ethyl acrylate, and 5% by weight of N-methylolacrylamide. Column 7, lines 23-26. 
Given the polyacrylate coating increases transparency, it is clear the polyacrylate coating is an anti-reflective coating. 
Lohre does not explicitly teach the refractive index of the anti-reflective coating. 

With respect to the difference, Zhao teaches a composite polyester film with high light transmittance having a double-sided coating, wherein the double-sided coating includes polyacrylic resin. The refractive index of the double-sided coating on both sides of the polyester film is 1.45-1.65 and the total light transmission (i.e., transparency) of the coated polyester film is greater than 94.1%. Paragraphs [0002], [0008-0009], [0011-0012]. 
	While Zhao does not explicitly teach at what wavelength the refractive index is measured, in view of evidence provided by K-patents, the sodium D-line wavelength 589 nm is the standard wavelength used when measuring refractive index. Page 2, lines 15-17. 
	As Zhao expressly teaches, the difference between the refractive index of the polyester film and the refractive index of the double-sided coating results in an increased total light transmittance of greater than 94.1%. Further, the double-sided coating has good bonding strength, which makes the preparation of polyester film into optical film for different purposes easier. Paragraphs [0025-0026]. Given the double-sided coating increases transmission, it is clear the double-sided coating is an anti-reflective double-sided coating. 
	Zhao and Lohre are analogous art as they are both drawn to films. 
	In light of the motivation as provided by Zhao, it therefore would have been obvious to one of ordinary skill in the art to ensure the polyacrylate coating of Lohre has a refractive index of 1.45-1.65, in order to increase light transmittance such that the total light transmittance of the coated polyester film is greater than 94.1%, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Lohre further teaches a woven fabric is produced from narrow strips of the film together with polyester yarn, however Lohre does not explicitly teach film material is interconnected by a yarn system of transverse threads and longitudinal threads by means of weaving to form a continuous product.  
With respect to the difference, Andersson teaches a greenhouse screen comprising strips of film material that are interconnected by a yarn framework of transverse threads and longitudinal threads to form a continuous product. See, e.g., Abstract and entire document. Said strips of film material are interconnected by the yarn framework through knitting, warp-knitting, or weaving. Paragraph [0034]. 
Andersson and Lohre in view of Zhao are analogous art as they are both drawn to woven fabrics comprising strips of film and yarn for use in greenhouses. 
In light of the disclosure of Andersson, it therefore would have been obvious to one of ordinary skill in the art to form the greenhouse screen of Lohre in view of Zhao by interconnecting the film material of Lohre in view of Zhao with a yarn system of transverse threads and longitudinal threads by means of weaving to form a continuous product, as Andersson teaches this is a suitable method in forming a greenhouse screen, and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789